UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-07168) Hennessy Funds Trust (Exact name of registrant as specified in charter) 7250 Redwood Blvd., Suite 200 Novato, CA 94945 (Address of principal executive offices) (Zip code) Neil J. Hennessy 7250 Redwood Blvd., Suite 200 Novato, CA 94945 (Name and address of agent for service) Registrant's telephone number, including area code: 1-800-966-4354 Date of fiscal year end: October 31 Date of reporting period: June 30, 2011 Item 1. Proxy Voting Record. Hennessy Cornerstone Growth II Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Black Box Corp. 8/10/2010 BBOX Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat. BDO Seidman Issuer For Hennessy Cornerstone Growth II Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt UAL Corporation 9/17/2010 UA Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Apprvl of issuance of shs of common Issuer For stockto stkhlder pursuant to plan of merger For 2. Adoption of UAL certificate of incorporation Issuer For For 3. Adjournment of the UAL Corporation Issuer For special meeting. Hennessy Cornerstone Growth II Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Standex Interntl. 10/27/2010 SXI Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Delooitte & Touche Issuer For Hennessy Cornerstone Growth II Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Diamond Mgmtn 11/2/2010 DTPI Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Consider and vote upon a prop to Issuer For adopt the merger agreement For 3. To approve the adjournment or postponement Issuer For of annual meeting. For 4. Rat KPMG Issuer For Hennessy Cornerstone Growth II Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Inergy Holdings 11/2/2010 NRGP Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. To consider and vote upon the apprvl Issuer For of the first amended and restated. For 2. Transact such other business as may Issuer For properly come before the special meeting. Hennessy Cornerstone Growth II Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Enterprise GPHold. 11/22/2010 EPE Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. A prop to approve the agmnt and plan Issuer For of merger a/o 9/3/2010 Hennessy Cornerstone Growth II Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt IDT Corporation 12/16/2010 IDT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For Hennessy Cornerstone Growth II Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Arvinmeritor, Inc. 1/20/2011 ARM Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Aprvl of Deloitte & Touche Issuer For For 3. Appvl of amend./restate. Of l/t Issuer For Incentive plan For 4. Appvl of articles of inc. name chge/Meritor, Inc. Issuer For For 5. To transact such other business as may come before the meeting. Issuer For Hennessy Cornerstone Growth II Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Esterline Tech. 3/2/2011 ESL Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Apprvl of exe comp Issuer For For 3. Adv. Of the frequency of the adv. Vote on exe. Comp Issuer For Hennessy Cornerstone Growth II Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Hill-Rom Holdings 3/8/2011 HRC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve executie compenstation Issuer For For 3. Recommend the frequency of executive comp votes Issuer For For 4. Approve the short-term incentive plan Issuer For For 5. Rat Pricewaterhousecoopers Issuer For Hennessy Cornerstone Growth II Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt IDT Corporation 4/4/2011 IDT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Amend & restate second restated certificate of incorporation Issuer For to effect a conversation and reclassification of each outstanding share of common stock into one share of class B common stock; eliminate ocmmon stok & provisions relating thereto; provide for conversion of class a common stock; revise provision relating to dividends and distributions of cash and property. Hennessy Cornerstone Growth II Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Whirlpool Corp. 4/19/2011 WHR Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Advisory vote on exe. Comp. Issuer For 1 year 3. Advisory vote on the frequency of vote on exe. Comp. Issuer 1 year For 4. Rat of Ernst & Young Issuer For Against 5. To allow stockholder actions by written consent shareholder Against Against 6. To require stockholder approval of certain future severance shareholder Against agreements with senior executives. Hennessy Cornerstone Growth II Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Owens Corning 4/14/2011 690 742101 OC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat PricewaterHousecooopers Issuer For For 3. Approve the corp. incentive plan. Issuer For For 4. Advisory vote on comp. for exe. Officers Issuer For 1 years 5. Frequency of advisory vote on comp for exe. Officers Issuer 1 year Hennessy Cornerstone Growth II Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Nacco Industries 5/11/2011 NC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve the non-employee directors equity comp. plan. Issuer For For 3. Approve the comp paid to exe. Officers. Issuer For 3 years 4. Frequency vote oncomp for exe. Officers Issuer 3 years For 5. Confirm apppointment of ind. Reg pub. a/cing firm. Issuer For Hennessy Cornerstone Growth II Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Callon Petroleum 5/12/2011 CPE Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Advisory vote on exe. Comp. Issuer For 3 years 3. Frequency of vote for exe. Comp. Issuer 3 year For 4. Rat 2011 omnibus incentive plan Issuer For For 5. Rat Ernst & Young Issuer For Hennessy Cornerstone Growth II Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Tennant Co. 4/28/2011 TNC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat kPMG Issuer For For 3. Approve resolution on exe. Comp Issuer For 1 year 4. Frequency of votes on exe. Comp Issuer 1 years Hennessy Cornerstone Growth II Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Alamo Group 5/5/2011 ALG Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat. KPMG Issuer For For 3. Approval of named exe. Comps. Issuer For 3 years 4. Frequency of votes on executive comp Issuer 3 years Hennessy Cornerstone Growth II Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Clearwater Paper 5/9/2011 CLW Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat KPMG Issuer For For 3. Say on pay adivsory vote Issuer For 3 years 4. Frequency of voting for executive compensation Issuer 3 years Hennessy Cornerstone Growth II Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Select Comfort 5/11/2011 SCSS Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Advisory vote on executive compensation Issuer For 3 years 3. Frequency of voting for executive compensation Issuer 3 years For 4. Rat. Deloitte & Touche Issuer For Hennessy Cornerstone Growth II Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Alaska Air Group 5/17/2011 ALK Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat KPMG Issuer For For 3. Compensaton of executive officers Issuer For 1 years 4. Frequency of voting on executive compensation Issuer For Against 5. Right to act by written consent shareholder Against For 6. Approval of amendment of 2008 performance incentive plan Issuer For Hennessy Cornerstone Growth II Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Valassis Communications 5/5/2011 VCI Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve amendment to 2008 omnibus incenitive comp plan. Issuer For For 3. Compensation of executive officers Issuer For 3 years 4. Frequency of voting for executive compensation Issuer 3 years For 5. Rat. Deloitte & Touche Issuer For For 6. Approve any adjournment of the annual meeting Issuer For Hennessy Cornerstone Growth II Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt American International 5/11/2011 AIG Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve a non-binding shareholder resolution on compensation Issuer For For 3. Amend/restated certificate of inc. restricting transfer of stock Issuer For For 4. Rat tax asset protection plan Issuer For For 5. Rat PricewaterhouseCoopers Issuer For Against 6. Proposal relating to restricting hedging transactions shareholder Against Hennessy Cornerstone Growth II Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt SXC Health Solutions 5/11/2011 SXCI Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve amanment to increase the quorum requirement for Issuer For shareholder meeting For 3. Approve l/t incentive plan to increase the max. number Issuer For of common shs. For 4. Hold a non-binding adv. Vote on executive compensation Issuer For 3 years 5. Frequency of voting on executive compensation Issuer 3 years For 6. To aapoint auditors and to authorize the directors to fix Issuer For the auditors remuneration and terms of engagement Hennessy Cornerstone Growth II Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Zions Bancorp. 5/27/2011 ZION Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Ernst & Young Issuer For For 3. Compensation of executive officers Issuer For Hennessy Cornerstone Growth II Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Lionbridge Tech. 5/3/2011 LIOX Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve the adopton of 2011 stock incentive plan Issuer For For 3. Compensaton of executive officers Issuer For 3 years 4. Frequency of voting on executive compensation Issuer 3 years For 4. Rat PricewaterhouseCoopers Issuer For Hennessy Cornerstone Growth II Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Gardner Denver 5/3/2011 GDI Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat KPMG Issuer For For 3.Advisory vote on executive compensation Issuer For 3 years 4. Frequency of voting on executive compensation Issuer 3 years Hennessy Cornerstone Growth II Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Quaker Chemical 5/11/2011 KWR Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approval of the global annual incentive plan Issuer For For 3. Approval of 2011 l/t performance incentive plan Issuer For For 4. Compensation of executive officers Issuer For 3 years 5. Frequency of voting on executive compensation Issuer 3 years For 6. Rat PricewaterhouseCoopers Issuer For Hennessy Cornerstone Growth II Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Trimas Corp. 5/10/2011 TRS Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve the 2011 omnibus incentive comp. plan Issuer For For 3. Advisory vote re compensation of executives Issuer For 3 years 4. Frequency of voting on executive compensations Issuer 3 years Hennessy Cornerstone Growth II Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Libbey Incorporation 5/19/2011 LBY Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve 2010 comp. paid to executive officers Issuer For 3 years 3. Frequency of voting on executive compensation Issuer 3 years For 4. Rat. Ernsty & Young Issuer For Hennessy Cornerstone Growth II Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Commerical Vehicle 5/12/2011 CVGI Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Increase the number of shs of common stock Issuer For For 3. Approve the 4 amended and restated equity incentive plan Issuer For For 4. Advisory vote compensation for executives Issuer For 3 years 5. Frequency of voting on executive compensation Issuer 3 years Hennessy Cornerstone Growth II Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Power One Inc. 5/3/2011 PWER Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Adv. Resolution on executive compensation Issuer For 2 years 3. Frequency of voting on executive compensation Issuer 2 years For 4. Amendmenst of 2004 stock incentive plan Issuer For For 5. Rat Deloitte & Touche Issuer For Hennessy Cornerstone Growth II Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Neenah Paper 5/18/2011 NP Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approval of executive compensation Issuer For 1 year 3. Frequency of voting on executive compensation Issuer 1 year For 4. Approve the 2004 omnibus tock and incentive comp. plan Issuer For For 5. Rat Deloitte & Touche Issuer For Hennessy Cornerstone Growth II Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Air Transport 5/10/2011 ATSG Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat. Deloitte & Touche Issuer For For 3. Advisory vote on executive compensation Issuer For 3 years 4. Frequency of voting on executive compensation Issuer For Hennessy Cornerstone Growth II Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Loral Space & Comm 5/24/2011 LORL Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Deloitte & Touche Issuer For For 3. Advisory compensation of executive officers Issuer For 1 years 4. Frequency of voting on executive compensation Issuer 1 year Hennessy Cornerstone Growth II Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Skechers U.S.A. 5/25/2011 SKX Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Advisory vote on executive compensation Issuer For 3 year 3.Frequency of voting on executive compensation Issuer 3 year For 4. Re approval 2006 annual incentive compensatoin plan Issuer For Hennessy Cornerstone Growth II Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Ultra Clean Holdgs. 5/19/2011 UCTT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Advisory vote on executive compensation Issuer For For 3. Rat Deloitte & Touche Issuer For 1 year 4. Frequency of voting on executive compensation Issuer 1 year Hennessy Cornerstone Growth II Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt TRW Automotive 5/18/2011 TRW Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Ernst & Young Issuer For For 3. Advisory vote on executive compensation Issuer For 3 years 4. Frequency of voting on executive compensation Issuer 3 years Hennessy Cornerstone Growth II Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Interface, Inc. 5/23/2011 IFSIA Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Advisory vote on executive compensaton Issuer For 3 years 3. Frequency of voting on executive compensation Issuer 3 years For 4. Rat BDO USA Issuer For Hennessy Cornerstone Growth II Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt United Continental 6/8/2011 UAL Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat independent reg. public accounting firm Issuer For For 3. Adivosry resolution on compensation of executive officers Issuer For 1 year 4. Frequency of voting on executive compensation Issuer 1 year Hennessy Cornerstone Growth II Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Ulta Salon Cosmetics 6/2/2011 ULTA Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Ernst & Young Issuer For For 3. Advisory vote on executive compensation Issuer For 3 years 4. Frequency of voting on executive compenstion Issuer 3 years For 5. Approval of 2011 incentive award plan. Issuer For Hennessy Cornerstone Growth II Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt U S Airways Group 6/9/2011 LCC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat KPMG Issuer For For 3. Approve the 2011 incentive award plan Issuer For For 4. Advisory vote on compensation of executive officers Issuer For 1 year 5. Frequency of voting on executive compensation Issuer 1 year Against 6. Proposal relatin gto cumulative voting shareholder Against Hennessy Cornerstone Growth II Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Sinclair Broadcast 6/2/2011 SBGI Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat PricwaterhouseCoopers Issuer For For 3. Advisory vote on our executive compensation Issuer For 3 years 4. Frequency of voting on executive compensation Issuer 3 years Hennessy Cornerstone Growth II Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Cardtronices, Inc. 6/15/2011 CATM Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Advisory vote on executive compensation Issuer For 1 year 3. Frequency of voting on executive compensation Issuer 1 years For 4. Rat. KPMG Issuer For Hennessy Cornerstone Growth II Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt MacQuarie Infrast. 6/2/2011 MIC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat KPMG Issuer For For 3. Advisory approval of eecutive compensation Issuer For 1 year 4. Frequency of voting on executive compensation Issuer 1 year Hennessy Cornerstone Growth II Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Lifetime Brands 6/16/2011 LCUT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Ernst & Young Issuer For For 3. Advisory vote on executive compensation Issuer For 3 years 4. Frequency of voting on executive compensation Issuer 3 years Hennessy Cornerstone Growth II Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Brown Shoe Co. 5/26/2011 BWS Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Ernst & Young Issuer For For 3. Approval of incentive and stock compensation plan of2011 Issuer For For 4. Advisory vote on executive compensation Issuer For 1 year 5. Frequency of voting on executiv compensation Issuer 1 year Hennessy Cornerstone Growth II Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Cascade Corp. 6/1/2011 CASC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Advisory vote on executive compensation Issuer For 3 years 3. Frequency of voting on executive compensation Issuer 3 years For 4. Approve the companys short term incentive plan Issuer For For 5. Approve an amenment and restatement of the companys Issuer For stock appreciation rights and restricted stock plan. For 6. Rat PricewaterhouseCoopoers Issuer For Hennessy Cornerstone Growth II Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Crocs, Incorp. 6/28/2011 CROX Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Deloitte & Touche Issuer For For 3. Approval of amended/restated 2007 equity incentive plan Issuer For For 4. Adivosry vote on comensation of executive officers. Issuer For 3 years 5. Frequency of voting on executive compensation Issuer 3 year Hennessy Large Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Forest Labs. 8/9/2010 FRX Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approval of the 207eq. Inc. plan Issuer For For 3. Apprvl of exe. Comp. Issuer For For 4. Rat of BDO Seidman as accountants Issuer For Against 5. Apprvl of stockholder prop to amen Shareholder Against the by-laws of the co. to rpovide reimbursement of expenses incurred by a stockholder or group of stockholders in connection with nominating one or more directors Hennessy Large Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt H.J. Heinz 8/31/2010 HNZ Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat ind reg pub a/c firm Issuer For Against 3. Shareholder Prop:the right to Shareholder Against shareholder aciton by written consent. Hennessy Large Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt General Mills 9/27/2010 8/31/2010 GIS Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve executive incentive plan Issuer For For 3. Rat KPMG Issuer For For 4. Cast an advisory vote on executive Issuer For comp. Hennessy Large Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Cardinal Health 11/3/2010 CAH Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Ernst & Young Issuer For For 3. Prop to approve an amendment to the Issuer For companys restated code of regs. Shareholder's proposals: Against re performan based stk options Against Against Against re amend the rested code f re to require the chairman of the board Against Against Against be an independent director. Against Against Against re special shareowner meetings Against Against Against to transace such other business as may Against Against Against properly come before themeeting or any adjournment Against Against Against or postponement thereof. Against Against Hennessy Large Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Sysco Corp 11/12/2010 SYY Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve 1974 amended stk purchase plan Issuer For For 3. Rat Ernst & Young Issuer For Hennessy Large Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Western Digital 11/11/2010 WDC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat KPMG Issuer For Hennessy Large Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Campbell Soup 11/18/2010 CPB Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat ind reg public a/c firm. Issuer For For 3. Approve amendment fo 2005 l/t Issuer For incentive plan. Hennessy Large Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt The Clorox Company 11/17/2010 CLX Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat ind reg pub. a/c firm Issuer For For 3. Approval of material terms of Issuer For the performance goals under the co. 2005 stk incentive plan. For 4. Approval of the material terms of the perf goals Issuer For under the co. executive incentive comp plan Against 5. Stkholder prop on ind chairman. Shareholder Against Hennessy Large Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Autozone, Inc. 12/15/2010 AZO Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Apprval of 2011 Equity incentive award plan Issuer For For 3. Rat Ernst & Young Issuer For Hennessy Large Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Family Dollar Stores 1/20/2011 FDO Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Appvl of perf measures for perf based Issuer For awards 2006 incentive plan For 3. Rat Pricewaterhousecoopers Issuer For Hennessy Large Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Becton, Dickinson, & Co. 2/1/2011 BDX Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat ind reg pub a/cing firm Issuer For For 3. Advisory vote on exe comp Issuer For For 4. Advisory vote on exe comp advisory votes Issuer For For 5. Special shareholder meetings Issuer For For 6. Cumulative voting Issuer For Hennessy Large Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Joy Global Inc. 3/8/2011 JOYG Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Ernst & Young Issuer For For 3. Adv. vote on comp of exe. Officers Issuer For For 4. Adv. Vote on frequency future adv. Votes on comp for exe. Officers Issuer For For 5. Approval of employee stk purchase plan. Issuer For Hennessy Large Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Eli Lilly and Co 4/18/2011 LLY Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat of Ernst & Young Issuer For For 3. Approve 2010 comp paid to executive officers. Issuer For For 4. Recommend the frequency of future advisory votes on Issuer For exe. Comp. For 5. Approve amendments to the articles of incorp. For annual Issuer For election of all directors For 6. Approve amendments to the articles ofincorp. To eliminate Issuer For all supermajority voting requirements. For 7.Approve the executive officer incentive plan. Issuer For Hennessy Large Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Moody's Corp 4/19/2011 MCO Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Director Issuer For For 2. Rat of ind. Reg public a/cing firm Issuer For For 3. Adv. Resol. On exe. Comp Issuer For 3 years 4. Adv vote on frequency of future adv. Votes on exe. Comp Issuer 3 years Against 5. Adopt a policy that the chairman of BOD be an ind. Director shareholder against Hennessy Large Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Humana Inc. 4/21/2011 HUM Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat of PricewaterhouseCoopers Issuer For For 3. Approval of 2011 stock incentive plan. Issuer For For 4. Approval of comp. of the named exe. Officers as disclosed Issuer For 1 year 5. Approval of frequency of votes on the comp of named exe. Officers Issuer 1 year Hennessy Large Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Honeywell Intl. 4/25/2011 HON Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approval of ind. Accountants. Issuer For For 3. Advisory vote on exe. Comp. Issuer For 1 year 4. Advisory vote on frequency of the vote for exe. Comp. Issuer 1 year For 5. 2011 stock incentive plan Issuer For For 6. Incentive comp plan of exe. Employees Issuer For Against 7. Shareholder action by written consent. shareholder Against Against 8. Special shareowner meetings shareholder Against Hennessy Large Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Kimberly-Clark 4/21/2011 KMB Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat of auditors Issuer For For 3. Approval of 2011 outside Directors comp plan Issuer For For 4. Approval of 2011 equity participation plan Issuer For For 5. Advisory vote on exe. Comp program Issuer For 1 year 6. Advisory vote on frequency vote on exe. Comp Issuer 1 year Hennessy Large Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Lockheed Martin 4/28/2011 LMT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat of Ernst & Young Issuer For For 3. Adopt the 2011 Incentive Performane Award Plan. Issuer For For 4. Approve the comp of named exe. Officers Issuer For 1 year 5. Frequency of future votes on comp of exe. Officers Issuer 1 year Against 6. Allow stockholder to act by written consent vs shareholder Against Hennessy Large Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Kellogg Company 4/29/2011 K Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Director Issuer For For 2. Senior Exe. Annual incentive plan Issuer For For 3. Adisory vote on exe. Comp Issuer For 1 year 4. Frequency of vote on exe. Comp Issuer 1 year For 5. Rat of PricewaterHousecooper Issuer For Against 6. Adopt simpla majority shareholder Against Against 7. Enact a majority vote requirement for election of shareholder Against directors. Hennessy Large Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Cigna Corp 4/27/2011 CI Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approvl of resol. On exe. Comp. Issuer For 3 years 3. Frequency of votes on exe. Comp. Issuer 3 years For 4. Rat PricewaterhouseCoopers Issuer For For 5. Amendment to the long/term incentive plan Issuer For Hennessy Large Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Internl. Business Machines 4/26/2011 IBM Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For For 1. Director Issuer For For 2. Rat on ind reg. public a/cing firm. Issuer For For 3. Advisory vote on exe. Comp. Issuer 3 years 3 years 4. Frequency vote on exe. Comp Issuer Against Against 5. Prop on cumulative voting shareholder Against Against 6. Prop to review political contributions policy shareholder Against Against 7. Prop on lobbying shareholder Hennessy Large Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Fluor Corp. 5/5/2011 FLR Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Advisory vote on exe. Comp Issuer For None 3. Frequency votes on exe. Comp Issuer No Vote For 4. Amendment to declassify BOD. Issuer For For 5. Amendment to remove/replace the supermajority voting provisions Issuer For For 6. Rat Ernst & Young Issuer For Hennessy Large Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt McGraw-Hill Co. 4/27/2011 MHP Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Vote to permit shaholders to call special meetings. Issuer For For 3. Vote to approve the exe. Comp Issuer For 1 year 4. Frequency vote on exe. Comp. Issuer 1 year For 5. Rat Ernst & Young Issuer For Against 6. Prop. Re. shareholder action by written consent shareholder Against Hennessy Large Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Direct TV 4/28/2011 DTV Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat ind. Reg pub a/c Issuer For For 3/7. Amend Certificate of Inc.: Issuer F For make certain capital stock changes Issuer For For to declassify the BOD Issuer For For to implement a majority vote standard re elections of directors Issuer For For to permit a special meeting of stockholders to be called by 25% Issuer For or more of the stkholders For to adopt Delaware as the exclusive forum for certain disputes Issuer For For 8. Advisory vote on comp of exe. Officers. Issuer For One year 9. Frequency of vote on comp for exe. Officers Issuer For Hennessy Large Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt F M C Corp. 4/26/2011 FMC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat ind reg pub a/c firm Issuer For For 3. Approval of exe comp Issuer For 1 year 4. Frequency of exe comp votes. Issuer 1 years Hennessy Large Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Briston-Myers 5/3/2011 BMY Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat ind. Reg. public a/c firm Issuer For For 3. Advisory vote on comp of exe. Officers Issuer For 3 years 4. Frequency of vote on comp. for exe. Officers Issuer For Against 5. Executive Comp disclosure shareholder Against Against 6. Shareholder actions by written consent shareholder Against Against 7. Pharmaceutical price restraint shareholder Against Hennessy Large Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Baxter Intnl. 5/3/2011 BAX Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat of ind. Reg. pub a/c firm Issuer For For 3. Adivosry vote on exe. Comp Issuer For 3 years 4. Frequency of votes for exe. Comp. Issuer 3 yeears For 5. Approval of employee stk purchase plan Issuer For For 6. Approval of 2011 incentive plan. Issuer For For 7. A prop to amend article 6th to eleminate the Issuer For classified board and provide for the annual election of directors Hennessy Large Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Dish Network 5/2/2011 DISH Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Director Issuer For For 2. Rat KPMG Issuer For For 3. Advisory vote on exe. Comp Issuer For 3 years 4. Frequency vote on exe. Comp Issuer 3 years Against 5. Prop re corporation dual class capital structure. Issuer For Hennessy Large Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Consol Energy 5/4/2011 CNX Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Ernst & Young Issuer For For 3. Advisory vote on exe comp. Issuer for 2 years 4. Frequency of v ote on exe comp. Issuer 2 years Hennessy Large Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Crown Hldgs. 4/28/2011 CCK Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat ind. Auditors Issuer For For 3. Re-approve 2006 stock based incentive com plan Issuer For For 4. Advisory vote on executive comp Issuer For 1 year 5.Frequency of votes on say on pay votes Issuer For Hennessy Large Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Mattel, Inc. 5/13/2011 MAT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Advisory vote for executive compensaton Issuer For 1 year 3. Frequency of votes for executive compensation Issuer For For 4. Approval of bylaws re: specakl stokholder meetings Issuer For For 5. Rat. PricewaterhouseCoopers Issuer For Hennessy Large Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Flowserve 5/19/2011 FLS Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Adv. Vote on executive compensation Issuer For 1 year 3. Frequency of votes for executive compensation Issuer 1 year For 4. Amendment to article 8 Issuer For For 5. Amendment to article 9. Issuer For For 6. Rat PricewaterhouseCoopers Issuer For For 7. Upon such matters that may properly come Issuer For before the meeting or any adjournment or post- ponement thereof. Hennessy Large Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Ross Stores 5/18/2011 ROST Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve incentive compensation plan for purposes Issuer For of sections 162-M of the IRS code. For 3. Approve to adopt annual elections for directors Issuer For For 4. Advisory vote on the resolution on the compensation Issuer For of the named executive officers. 3 year 5. Frequency of votes on executive compensation Issuer 3 year For 6. Rat Deloittte & Touche Issuer For Hennessy Large Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Laboratory Corp. 5/11/2011 LH Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve executive compensation Issuer For 1 year 3. Frequency of votes on executive compensation Issuer 1 year For 4. Rat. PricewaterhouseCoopers Issuer For Hennessy Large Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Gap, Inc. 5/17/2011 GPS Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Deloitte & Touche Issuer For For 3. Approval of 2006 l/t incentive plan. Issuer For For 4. Approval of the overall compesation of exe. Officers Issuer For 1 year 5. Frequency of votes on executive compensation Issuer For Hennessy Large Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Philip Morris 5/11/2011 PM Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rate of selection of ind. Auditors Issuer For For 3. Advisory to approve executive compensation Issuer For 1 year 4. Frequency of votes for executive compensaton Issuer 1 year Against 5. Food insecurity and tobacco use shareholder Against Against 6. Independent Board chair shareholder Against Hennessy Large Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Diamond Offshore 5/23/2011 DO Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Deloitte & Touche Issuer For For 3. Approve executive compensation Issuer For 1 year 4. Frequency on voting for executive compensation Issuer 1 year Hennessy Large Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Raytheon Co. 5/26/2011 RTN Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Advisory vote on executive compensation Issuer For 1 year 3. Frequency of voting for executive compensation Issuer 1 year For 4. Rat. Of independent auditors Issuer For Against 5. Shareholder action by written consent shareholder Against Against 6. Executive stock retention shareholder Against Against 7. Lobbying expenses shareholder Against Against 8. Supplemental executive retirement plans shareholder Against Hennessy Large Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Lorillard Inc. 5/19/2011 LO Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Advisory vote on executive compensation Issuer For 1 year 3. Frequency of voting for executive compensation Issuer 1 year For 4. Rat Deloitte & Touche Issuer For No vote 5. A Majority vote standard for directors elections shareholder No vote Against 6. Reporting political contributions and expenditures shareholder Against Hennessy Large Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Altria Group 5/18/2011 MO Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat of ind. Reg. public accounting firm. Issuer For For 3. Adv. Vote on compensation for executives Issuer For No recommendation 4. Frequency of votes on executive compensation Issuer no recommendation Against 5. Address concerns regarding tobacco flavoring shareholder Against Hennessy Large Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Yum! Brands, Inc. 5/19/2011 YUM Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat independent auditors Issuer For For 3. Advisory vote on executive compensaton Issuer For 1 year 4. Frequency ofvoting for executive compensation Issuer 1 year For 5. Amendment to articles to permit shareholders Issuer For to call special meetings Hennessy Large Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Altria Group 5/18/2011 MO Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat of independent reg. pub. a/c'ing firm Issuer For For 3. Advisory vote on executive compensation Issuer For No recommendatoin 4. Frequency of voting for executive compensation Issuer No rec. Against 5. Address concerns re tobacco flavoring shareholders Against Hennessy Large Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Freeport-Mcmoran 6/15/2011 FCX Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Advisory vote on compensation of executives Issuer For 1 years 3. Frequency of voting for executive compensation Issuer 1 years For 4. Rat. Ernst & Young Issuer For Against 5. Proposal regarding the selection of a candidate shareholder Against with environmental expertise to be recommended for election to the companys BOD Hennessy Large Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt The TJX Comp. 6/14/2011 TJX Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat of PricewaterhouseCoopers Issuer For For 3. Advisory vote on executive compensation Issuer For 1 year 4. Frequency of voting for executive compensation Issuer 1 year Hennessy Large Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Liberty Global 6/21/2011 LBTYA Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approval on compensation of executive officers Issuer For 3 years 3. Frequqency of voting for executive compensation Issuer 3 years For 4. Rat KPMG Issuer For Hennessy Large Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt The Lubrizol 6/9/2011 LZ Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Adoption of the agreement and plan of merger Issuer For by and among Berkshire Hathaway, Ohio Merger su, Inc., and the Lubrizol Corp. For 2. Any proposal to adjourn or postpone the special Issuer For meeting, to permit further solicitation of proxies if there are not sufficient votes at the time of the special meeting to adopt the merger agreemnent. Hennessy Large Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Dollar Tree, Inc. 6/16/2011 DLTR Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Advisory vote on compensation of executive officers Issuer For 3 year 3. Frequency of voting on executive compensation Issuer 3 years For 4. Approve the monibus incentive plan Issuer For For 5. Rat. KPMG Issuer For Hennessy Large Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt SAID, Inc. 6/17/2011 SAI Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve amended certificate of incorporation Issuer For For 3. Advisory vote on executive compensation Issuer For 1 year 4. Frequency of voting on executive compensation Issuer 1 year For 5. Rat Deloitte & Touche Issuer For Hennessy Large Growth Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Best Buy Co. 6/21/2011 BBY Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Deloitte & Touche Issuer For For 3. Approval of an amendment and restatement of by- Issuer For laws For 4. Approval of amendments to 2004 omnibus stk and Issuer For incentive plan For 5. Approval of executive s/t incentive plan Issuer For For 6. Advisory vote on compensation Issuer For 3 years 7. Frequency of voting on executive compensation Issuer 3 years Against 8. Declassification of BOD. Issuer Against Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Precision Castparts 8/10/2010 PCP Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1.Directors Issuer For For 2. Rat of ind reg pub a/c firm Issuer For Against 3. Sharehold prop re classified board Shareholder Against structure. Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Forest Labs. 8/9/2010 FRX Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approval of the 207eq. Inc. plan Issuer For For 3. Apprvl of exe. Comp. Issuer For For 4. Rat of BDO Seidman as accountants Issuer For Against 5. Apprvl of stockholder prop to amen Shareholder Against the by-laws of the co. to rpovide reimbursement of expenses incurred by a stockholder or group of stockholders in connection with nominating one or more directors Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Qwest Communications 8/24/2010 Q Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Adopt agreement and plan of Issuer For merger among Centurylink, Inc. For 2. To vote upon an adjournment of the Issuer For special meeting. Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Conagra Foods 9/24/2010 CAG Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat appt. of ind. Auditors Issuer For Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Western Digital 11/11/2010 WDC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat KPMG Issuer For Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Archer-Daniels 11/4/2010 ADM Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Ernst & Young Issuer For Against 3. Adopt stkholder prop re political Shareholder Against contributions Against 4. Adopt skholdrs prop re report on Shareholder Against political contributions. Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Microsoft Corp. 11/16/2010 MSFT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Deloitte & Touche Issuer For Shareholder: Against establisment of board committee on Shareholder Against Against environmental sustainability Shareholder Against Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Motorola Inc. 11/29/2010 MOT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Authorization for a reverse tok split Issuer For of outstanding/treasury common stk. For 2. Apprvl of corresponding amendment to Motorola's For restated certrificate of inc. Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Accenture PLC 2/3/2011 G11 51C 101 CAN Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Acceptance of the fincl statements Issuer For for period ended 8-31-2010 For 2, Directors Issuer For For 3. Rat KPMG Issuer For For 4. Aproval of comp of exe officers Issuer For For 5. Recommendation of the frequency Issuer For of shareholder votes on exe comp For 6. Authorizaton to hold 2012 annual genl Issuer For meeting of shareholders outside of Ireland. For 7. Authorization to purchase ordinary shs Issuer For For 8. Dertermination of price range the stk re-issue shs. Issuer For Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Deere & Company 2/23/2011 DE Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Non-binding advisory vote on exe. Comp Issuer For For 3. Non binding advisory vote on the frequency of say- For on-pay votes For 4. Rat of Deloitte & Touche Issuer For Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Walt Disney Co. 3/23/2011 DIS Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Pricewaterhousecoopers Issuer For For 3. Approve 2011 stock incentive plan Issuer For For 4. Approve the adv resolution on executive comp Issuer For 1 year 5. approve holding an adv vote on exe comp every Issuer 1 year one, two or three years Against 6. Approve the shareholder prop relating to perf. shareholder Against tests for restricted stock units. Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Huntinton Bancshares 4/21/2011 HBAN Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approval of mgmnt incentive plan for covered officers Issuer For For 3. Approval of the supplemental stk purchase and Issuer For tax savings plan & trust. For 4. Rat Deloitte & Touche Issuer For For 5. A resolution to approve, the comp of exe. As Issuer For disclosed in the accompanyinig proxy statement 3 years 6. An advisory on the frequency of future advisory Issuer 3 years votes on exe. Comp. Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Carnival Corp 4/13/2011 CCL Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. To re appoint Pricewaterhouse Issuer For For 3. To authorize the audit committee to agree the Issuer For remuneration of the ind. Auditors. For 4. To receive the UK accounts and reports of the directors and auditors for the year ended 11/30/11. Issuer For For 5. To approe the fiscal 2010 comp of the named Issuer For exe. Officers. 1 year 6. Determine frequency advisory vote re the comp of Issuer 1 year the named exe officers. For 7, Approve the remuneration report for the year 2010. Issuer For For 8. Approve the giving of authority for the allotment Issuer For of nu shs. For 9. To approe the disapplication of the pre emption Issuer For rites in relation to the allotment of new shs. For 10. To approe the genl authority to buy back Issuer For ordinary shs in the open market. For 11. To approe 2011 stock plan Issuer For For 12. Vote upon such other business Issuer For Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Honeywell Intl. 4/25/2011 HON Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approval of ind. Accountants. Issuer For For 3. Advisory vote on exe. Comp. Issuer For 1 year 4. Advisory vote on frequency of the vote for exe. Comp. Issuer 1 year For 5. 2011 stock incentive plan Issuer For For 6. Incentive comp plan of exe. Employees Issuer For Against 7. Shareholder action by written consent. shareholder Against Against 8. Special shareowner meetings shareholder Against Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Fifth Third Bancorp 4/19/2011 FITB Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approval of Deloitte & Touche Issuer For For 3. Approve 2011 incentive comp plan. Issuer For For 4. Approval of advisory vote on exe. Comp Issuer For 1 year 5. Approval of voting on exe comp plan. Issuer 1 year Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt A T & T, Inc. 4/29/2011 T Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat ind auditors Issuer For For 3. Approve 2011 Incentive Plan Issuer For For 4. Advisory vote on exe. Comp. Issuer For 3 year 5. Advisory vote on frequency of vote on exe. Comp Issuer 3 years Against 6. Political contributions shareholder Against Against 7. Special stockholder meetings shareholder Against Against 8. Written consent shareholder Against Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Berkshire Hathaway 4/30/2011 BRK-B Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve comp. of the exe. Officers Issuer For 3 year 3. Frequency of vote on executive comp Issuer 3 years Against 4. Establishment of quantitative goas for the shareholder Against reduction of greenhouse gas and other air emissions Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Stanley Black & Decker 4/19/2011 SWK Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve Ernst & Young Issuer For For 3. Approve the comp of the exe. Officers Issuer For 3 years 4.Frequency votes on named exe. Officers comp. Issuer 3 years Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Marathon Oil 4/27/2011 MRO Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Pricewaterhouse Coopers Issuer For For 3. Amend by-laws to lower the threshold for stkholdrs Issuer For to call special meetings For 4. Prop for advisory vote on exe comp. Issuer For 1 year 5. Frequency votes on exe. Comp. Issuer 1 year Against 6. Prop for safety report outlining steps to reduce shareholder Against the risk of accidents Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Texas Instruments 4/21/2011 TXN Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Prop. Re adv vote on exe. Comp Issuer For 3 years 3. Frequency of votes on exe. Comp. Issuer 3 years For 4. Rat Ernst & Young Issuer For Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Citigroup, Inc. 4/21/2011 C Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat KPMG Issuer For For 3. Prop to approve amendment to stock incentive plan. Issuer For For 4. Approval of 2011 exe. Performance plan. Issuer For For 5. Advisory vote on 2010 exe. Comp. Issuer For 1 year 6. Frequency of vote on exe. Comp. Issuer 1 year For 7. Prop to approve reverse stk split extension Issuer For Against 8. Prop re political non-partisanship shareholder Against Against 9. Prop re a report on political contributions shareholder Against Against 10. Prop re a report on restroing trust and confidence shareholder Against in the Financial systems. Against 11. Prop re stkholder holding 15% or above have the shareholder Against right to call specal stkhldr meetings Against 12. Prop re the audit committee conduct an ind. Review shareholder Against and report on controls related to loans, foreclosures, and securitizations. Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Owens Corning 4/14/2011 OC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat PricewaterHousecooopers Issuer For For 3. Approve the corp. incentive plan. Issuer For For 4. Advisory vote on comp. for exe. Officers Issuer For 1 years 5. Frequency of advisory vote on comp for exe. Officers Issuer 1 year Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt The Progressive Corp 4/29/2011 PGR Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve an amendment to the companys code of Issuer For regulations For 3. Advisory vote on exe. Comp. program Issuer For 1 year 4. Frequency of vote on exe. Comp program Issuer For For 5. Rat PricewaterHouseCoopers Issuer For Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Solutia Incorp. 4/18/2011 SOA Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Adv. Vote on the freq. of an exe. Comp adv. Vote Issuer For 1 year 3. Frequency of exe comp votes Issuer 1 year For 4. Rat Deloitte & Touche Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Pfizer Incorp. 4/28/2011 PFE Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2, Rat KPMG Issuer For For 3. Adv. Vote on exe. Comp Issuer For 2 years 4. Frequency of future vote on exe comp. Issuer 2 years Against 5. Prop re publication of political contributions shareholder Against Against 6. Prop re public policy initiatives shareholder Against Against 7. Prop re pharmeaceutical price restraints shareholder Against Against 8. Prop re action by written consent shareholder Against Against 9. Prop re special shareholder meetings shareholder Against Against 10. Prop re animal research shareholder Against Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Pfizer Incorp. 4/28/2011 PFE Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat KPMG Issuer For For 3.Approval of the comp of the exe officers. Issuer For 3 years 4.Frequency of vote on comp for exe. Officers Issuer 3 years Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Bank of America 5/11/2011 BAC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Advisory vote on exe. Comp Issuer For 1 years 3. Frequency on vote for future say on pay votes. Issuer 1 years For 4. Rat ind. Pub. a/c ing firm 2011 Issuer For Against 5. Disclosure of Government Employment shareholder Against Against 6. Stockholder action by written consent shareholder Against Against 7. Mortgage servicing operations shareholder Against Against 8. Grassroots lobbying shareholder Against Against 9. OTC derivatives trading shareholder Against Against 10. Cumulative voting in contested elections shareholder Against Against 11. Recoupment of incentive compensation shareholder Against Against 12. Prohibition of certain relocation benefits shareholder Against Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt The Coca-Cola Co. 4/27/2011 KO Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Ernst & Young Issuer For For 3. Approval of the performance measures under plan. Issuer For For 4. Approval of the plan to preserve the tax deduct. Of awards. Issuer For For 5. Advisory vote on exe. Comp Issuer For 1 year 6. Advisory vote on frequency of pay vote Issuer 1 year Against 7. Proposal re a report on Bisphenol-A shareholder Against Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Church & Dwight 5/5/2011 CHD Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Advisory vote on comp of named exe officers Issuer For 3 Years 3. Frequency of vote on comp for exe. Officers Issuer 3 years For 4. Rat Deloitte & Touche Issuer For Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Prudential Fincl 5/10/2011 PRU Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat PricewaterhouseCoopers Issuer For For 3. Advisory vote on exe. Comp. Issuer For 1 year 4. Advisory vote frequency Issuer 1 year For 5. Prop re supermajority voting shareholder For Against 6. Re lobbying contributions & expenditures shareholder Against Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt EBAY, Incorp. 4/28/2011 EBAY Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Advisory vote on comp on exe officers Issuer For 1 year 3. Frequency of adisory vote on comp for officers Issuer 1 year For 4. Rat PricewaterhouseCoopers Issuer For Against 5. Prop re supermajority voting standards shareholder Against Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Pepisco, Inc. 5/4/2011 PEP Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approval of non binding vote of exe. Comp Issuer For 3 years 3. Frequency of exe. Comp votes Issuer 3 years For 4. Approval of I nd. Reg publ a/c 2011 Issuer For For 5. Approval/amend. Implement majority voting for Issuer For directors in uncontested elections Against 6. Prop right to call speal meetings shareholder Against Against 7. Prop political contributions report shareholder Against Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt American Elec. Pwr 4/26/2011 AEP Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Deloitte & Young Issuer For For 3. Advisory vote on exe comp Issuer For 1 year 4. Frequency of vote on executive comp. Issuer For Hennessy Selext Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Merck & Co. 5/24/2011 MRK Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat ind. Reg. public accounting firm. Issuer For For 3. Adv. Vote on exe. Comp Issuer For 3 years 4. Frequency of votes for exe. Comp Issuer For Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt ConocoPhillips 5/11/2011 COP Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Ernst & Young Issuer For For 3. Advisory of executive compensation Issuer For No recommendations 4. Frequency of votes on executive compensation Issuer no recommendation For 5. Approval of 2011 omnibus stock and perf. Inc. plan Issuer For Against 6. Gender expression ono-discrimination shareholder Against Against 7. Politcal contribution shareholder Against Against 8. Report on grassroots lobbying expenditures shareholder Against Against 9. Accident risk mitigation shareholder Against Against 10. Company environmental policy shareholder Against Against 11. Greenhouse gas reduction targets shareholder Against Against 12. Report on financial risks from climate change shareholder Against Against 13. Canadian oilsands shareholder Against Against 14. In its discretion, upon such other matters that shareholder Against may properly come before the meeting or any adjournment or adjournments thereof. Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Wyndham Worldwide 5/12/2011 WYN Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Advisory vote on executive compensaton Issuer For 1 year 3. Frequency of voting on executive compensation Issuer 1 year For 4. Rat Deloitte & Touche Issuer For Against 5. Elimination of the classified board Issuer For Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Amgen Inc. 5/20/2011 AMGN Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Ernst & Young Issuer For For 3. Approve compensation for executives Issuer For 1 year 4. Frequency of voting on executive compensation Issuer 1 year Against 5. Shareholder action by written consent shareholder Against Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Macy's Inc. 5/20/2011 M Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat. KPMG Issuer For For 3. Approval of amended certificate of incorp. Issuer For For 4. Advisory vote on executive compensation Issuer For 1 year 5. Frequency of voting on executive compensation Issuer 1 year Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Interntl Paper 5/9/2011 IP Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Deloitte & Touche Issuer For For 3. Approval of compensation for executive officers Issuer For 1 year 4. Frequency of voting on executive compensation Issuer For Against 5. Shareowner action by written consent shareholder Against Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Altria Group 5/18/2011 MO Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat selection of ind. Reg. pub. Accounting firm Issuer For For 3. Advisory vote on compensation for executives Issuer For No recommendation 4. Frequency of voting on executive compensation Issuer No rec. Against 5. Address concerns regarding tobacco flavoring shareholder Against Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt National Oilwell 5/19/2011 NOV Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat of independent auditors Issuer For For 3. Approve compensatin for executives Issuer For 1 year 4. Frequency of voting on executive compensation Issuer 1 year For 5. Approve the amended certificate of incorporation Issuer For For 6. Approve increase of common stock Issuer For Against 7. Stockholder proposal shareholder Against Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt UnitedHealth Grp 5/23/2011 UNH Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approval of compensation for executives Issuer For 1 year 3. Frequency of voting on executive compensation Issuer 1 year For 4. Approval of 2011 incentive stock plan. Issuer For For 5. Approval of an amendment to 1993 Employee SPP Issuer For For 6. Rat. Deloitte & Touche Issuer For Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Exelon Corp. 5/3/2011 EXC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat PricewaterhouseCoopers Issuer For For 3. Advisory vote on executive compensation Issuer For 1 year 4. Frequency of voting on executive compensation Issuer For Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Union Pacific 5/5/2011 UNP Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Deloitte & Touche Issuer For For 3. Advisory vote on executive compensation Issuer For 1 year 4. Frequency of voting on executive compensation Issuer For For 5. Prop to amend the articles of incorp. To reduce Issuer For shareholder voting requirements related to: a. actions adversely affecting preferred stock b. removal of directors c. changing the authorized amount of capital stock Against 6. Prop re ind. Director to serve as Chairman of the Against board if preperly presented at the annual meeting Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt JPMorgan Chase 5/17/2011 JPM Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat independent reg. pub. Accounting firm Issuer For For 3. Advisory vote on executive compensation Issuer For 1 years 4. Frequency of votes on executive compensation Issuer 1 year For 5. Approval of amendment to l/t incentive plan Issuer For Against 6. Political ono partisanship shareholder Against Against 7. Shareholder action by written consent shareholder Against Against 8. Mortgage loan servicing shareholder Against Against 9. Political contributions shareholder Against Against 10. Genocide free investing shareholder Against Against 11. independent lead director shareholder Against Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Boston Properties 5/17/2011 BXP Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve executive officer compensation Issuer For 1 year 3. Frequency of voting on executive compensatoin Issuer 1 year For 4. Rat PricewaterhouseCoopers Issuer For Against 5. Prop concerning the preparation of a sustainability shareholder Against report Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Wal-Mart Stores 6/3/2011 WMT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat ErnstYoung Issuer For For 3. Advisory vote on executive compensation Issuer For 1 year 4. Frequency of voting on executive compensation Issuer 1 year Against 5. Gender identity onon-discrimination policy shareholder Against Against 6. Political contributions report shareholder Against Against 7. Special shareown meetings shareholder Against Against 8. Require suppliers to publish an annual sustainablity shareholder Against report Against 9. Climate change risk disclosure shareholder Against Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Chevron Corp. 5/25/2011 CVX Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat independent reg. pub. Accounting firm Issuer For For 3. Advisory vote on execuitve officer compensation Issuer For 1 year 4. Frequency on voting for executive compensation Issuer 1 year Against 5. Independent director with envionmental expertise shareholder Against Against 6. Human rights committee shareholder Against Against 7. Sustainability metric for executive comp. shareholder Against Against 8. Guidelines for country selection shareholder Against Against 9. Financial risks from climate change shareholder Against Against 10 Hydraulic fracturing shareholder Against Against 11. Offshore oil wells shareholder Against Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt St. Jude Medical 5/12/2011 STJ Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Advisory vote on compensation of executives Issuer For No recommendation 3. Frequency on voting for executive compensation Issuer No rec. For 4. Approve amendments to 2007 stock incentive plan Issuer For No recommendation 5. To consider/act upon a shareholder prop re the Issuer No rec. declassification of BOD. For 6. Rat Ernst & Young Issuer For Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Thermo Fisher 5/25/2011 8 TMO Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Advisory vote on executive compensation Issuer For 2 years 3. Frequency on voting for executive compensation Issuer 2 years For 4. Rat. PricewaterhouseCoopers Issuer For Against 5. Prop re declassification of BOD shareholder Against Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Affiliated Managers 5/31/2011 AMG Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve the 2011 stock option and incentive plan Issuer For For 3. Advisory vote on executive compensation Issuer For 1 year 4. Frequency on voting for executive compensation Issuer 1 year For 5. Rat. PricewaterhouseCoopoers Issuer For Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Diamond Offshore 5/23/2011 DO Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Deloitte & Touche Issuer For For 3. Approve executive compensation Issuer For 1 year 4. Frequency on voting for executive compensation Issuer 1 year Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Xcel Energy 5/18/2011 XEL Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve amendment to increase shares in the Issuer For non-employee directors stok equivalent plan For 3. Aprove amenment to eliminate cumulative voting Issuer For in the election of directors For 4.Approve other amendments to the articles of Inc. Issuer For 1 year 5. Frequency of voting for executive compensation Issuer For For 6. Prop to hold an advisory on executive compensation Issuer For For 7. Rat Deloitte & Touche Issuer For Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt EOG Resources 5/3/2011 EOG Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Deloitte & Touche Issuer For For 3. Approve compensation of executives Issuer For 1 year 4. Frequency of voting for executive comp Issuer For Against 5. Prop concerning accelerated vesting of executive shareholder Against officer stock awards Against 6. Prop concerning corporate political contributions shareholder Against Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Capital One Fincl 5/11/2011 COF Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Ernst & Young Issuer For For 3. Approval of amendments to provide for the annual Issuer For election of directors For 4. Advisory vote on executive officer compensation Issuer For 1 year 5. Frequency of voting for executive compensation Issuer 1 year Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt AON Corporation 5/20/2011 AON Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat. Ernst & Young Issuer For For 3. Advisory vote on executive compensation Issuer For 1 years 4. Frequncy of voting for executive compensation Issuer 1 year For 5. Approval of 2011 incentive plan Issuer For For 6. Approval of 200 employee stk purchase plan Issuer For For 7. Vote upon such other business Issuer For Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Halliburton Co. 5/19/2011 HAL Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat of selection of auditors Issuer For For 3. Advisory vote executive compensation Issuer For 1 year 4. Frequency of voting for executive compensation Issuer 1 year Against 5. Prop on human rights policy shareholder Against Against 6. Political contributions shareholder Against Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Wells Fargo & Co. 5/3/2011 WFC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Advisory vote to approve compensation for executive Issuer For 1 year 3. Frequency of voting for executive compensation Issuer 1 year For 4. Rat. KPMG Issuer For Against 5. Allowing the holders of 10% of stk to call special mtg. shareholder Against Against 6. Cumulative voting in contested director elections shareholder Against Against 7. The adoption of a policty to require an independent shareholder Against chairman Against 8. Advisory vote on Director compensation shareholder Against Against 9. Investigation and report on internal controls for shareholder Against mortgage servicing operations Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Simon Property 5/19/2011 SPG Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directros Issuer For For 2. Advisory vote on executive compensaton Issuer For 1 year 3. Frequency of voting on executive compensation 1 year For 4. Rat Ernst & Young Issuer For Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Watson Pharma. 5/13/2011 WPI Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve an amendment of the articles of incorp. Issuer For to provide for the declassification of BOD and to delete certain provisions from the articles. For 3. Approve the 4th amendment of the 2001 incentive Issuer For award plan. For 4. Advisory vote to approve executive compenstion Issuer For 1 year 5. Frequency of voting on executive compensation Issuer For For 6. Rat. PricewaterhouseCoopers Issuer For Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Sempra Energy 5/13/2011 SRE Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat ind. Reg. public a/c firm Issuer For For 3. Advisory vote on executive compensation Issuer For 1 year 4. Frequency of voting on executive compensation Issuer 1 year Against 5. Allow shareholder action by written consent shareholder Against Against 6. Prop regarding retirement benefits shareholder Against Against 7. Prop. Regarding sustainability shareholder Against Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Philip Morris 5/11/2011 PM Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat selection of independent auditors Issuer For For 3. Advisory vote on executive compensation Issuer For 1 year 4. Frequency of voting on executive compensation Issuer 1 year Against 5. Food insecurity and tobacco use shareholder Against Against 6. Independent board chair shareholder Against Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Goldman Sachs 5/6/2011 GS Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Advisory vote on executive compensation Issuer For 1 year 3. Frequency of voting on executive compensation Issuer 1 year For 4. Rat. PricewaterhouseCoopers Issuer For Against 5. Cumulative voting shareholder Against Against 6. Special shareowner meetings shareholder Against Against 7. Executive compensation and l/t performance shareholder Against Against 8. Senior executive compensation shareholder Against Against 9. Report on climate change risk disclosure shareholder Against Against 10. Report on political contributions shareholder Against Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Eastman Chemical 5/5/2011 EMN Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Advisory vote on executive compensation Issuer For 1 year 3. Frequency of voting on executive compensation Issuer For For 4. Rat PricewaterhouseCoopers Issuer For For 5. Approval of amendment to certificate of incorp. To Issuer For declassify the BOD Against 6. Requesting that the BOD take steps necessary to shareholder Against implement simple majority vote requirement for all stockholder actions. Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt United Rentals 5/11/2011 URI Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat. Independent auditors Issuer For 1 year 3. Frequency of voting on executive compensation Issuer 1 year For 4. Advisory vote on executive compensation Issuer For Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Raytheon Co. 5/26/2011 RTN Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Advisory vote on executive compensation Issuer For 1 year 3. Frequency of voting for executive compensation Issuer 1 year For 4. Rat. Of independent auditors Issuer For Against 5. Shareholder action by written consent shareholder Against Against 6. Executive stock retention shareholder Against Against 7. Lobbying expenses shareholder Against Against 8. Supplemental executive retirement plans shareholder Against Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt The Hartford Fincl 5/18/2011 HIG Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Deloitte & Touche Issuer For For 3. Advisory vote on executive compensation Issuer For 1 year 4. Frequency of voting on executive compensation Issuer 1 year Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt JPMorgan Chase 5/17/2011 JPM Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Appointment of ind. Reg. public accounting firm Issuer For For 3. Advisory vote on executive compensation Issuer For 1 year 4. Frequency of voting on executive compensation Issuer 1 year For 5. Approval of the amenment to l/t incentive plan Issuer For Against 6. Political non-partisanship shareholder Against Against 7. Shareholder action by written consent shareholder Against Against 8. Mortgage loan servicing shareholder Against Against 9. Political contribtuions shareholder Against Against 10. Genocide free investing shareholder Against Against 11. Independent lead director shareholder Against Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Devon Energy 6/8/2011 DVN Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Advisory vote on executive compensation Issuer For 1 year 3. Frequency of voting on executive compensation Issuer 1 year For 4. Amend certificate of Inc.: eliminate supermajority Issuer For voting provisions For 5. Remove unnecessary and outdated provisions Issuer For For 6. Rat indpendent auditors for 2011 Issuer For Against 7. Action by written consent shareholder Against Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt MasterCard Incorp. 6/7/2011 MA Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Advisory vote on executive compensation Issuer For 1 year 3. Frequency of voting on executive compensation Issuer 1 year For 4. Rat PricewaterhouseCoopers Issuer For Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Celgene Corp. 6/15/2011 CELG Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat KPMG Issuer For For 3. Approval of amendment to 2008 stk incentive plan Issuer For For 4. Aproval of executive compensation Issuer For 3 years 5. Frequency of voting on executive compensation Issuer 3 years Hennessy Select Large Value Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt The Kroger, Co. 6/23/2011 KR Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approval of 2011 l/t incentive cash bonus plan Issuer For For 3. Advisory vote on executive compensation Issuer For 3 years 4. Frequency of votig on executive compensation Issuer 3 years For 5. Rat. PricewaterhouseCoopers Issuer For Against 6. Approval, if properly presented, to recomment shareholder Against revision to Krogers Code of Conduct. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Hennessy Funds Trust By (Signature and Title)* /s/ Neil J. Hennessy Neil J. Hennessy Chief Executive Officer Date August 8, 2011
